Citation Nr: 0016757	
Decision Date: 06/23/00    Archive Date: 06/28/00

DOCKET NO.  00-12 227	)	DATE
	)
	)


THE ISSUE

Whether the attorney fees stipulated in a July 9, 1996, fee 
agreement are reasonable in regard to the legal services the 
attorney provided on the claims for an increased rating for 
residuals of a compression fracture at L2-L3 from 40 percent, 
and a total disability rating based on individual 
unemployability (TDIU).  



ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel








INTRODUCTION

The veteran had active military service from June 1975 to 
October 1977.

The claimant in the present case is an attorney (M. A. S.) 
who was retained by the veteran in July 1996.

This matter relating to attorney fees is before the Board of 
Veterans' Appeals (Board) following proceedings at the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA) relating to claims by the veteran 
for VA benefits.  

The issue of the reasonableness of fees charged by the 
claimant's attorney for his services rendered to the veteran 
was raised sua sponte by the Board of Veteran's Appeals 
(Board) on its own motion; see 38 U.S.C.A. § 5904 (c) (West 
1991) and 38 C.F.R. § 20.609 (i) (1999).  The veteran and the 
attorney representing the veteran were notified of this 
action by letter dated April 10, 2000, and were advised 
therein that they were to submit any evidence or argument 
concerning this mater directly to the Board within 30 days.  
No response was received by the veteran or his attorney.  


FINDINGS OF FACT

No final Board decision has been made with respect to either 
the issue of an increased rating for residuals of a 
compression fracture at L2-L3 from 40 percent, or the issue 
of a TDIU.  




CONCLUSIONS OF LAW

1.  The criteria for charging an attorney fee for services 
are not met.  38 U.S.C.A. § 5904 (c) (West 1991); 38 C.F.R. 
§ 20.609 (c) (1999).  

2.  A fee in excess of $0 for services rendered on the 
veteran's behalf before VA in connection with claims 
concerning an increased rating for residuals of a compression 
fracture at L2-L3 from 40 percent, and a TDIU is excessive 
and unreasonable.  38 U.S.C.A. § 5904 (c) (2) (West 1991); 38 
C.F.R. § 20.609 (e), (f) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an agreement dated July 9, 1996, the veteran and his 
attorney agreed that the attorney's fee for representing him 
in his claim for VA benefits would be 25 percent of the 
retroactive award due the veteran at the time of the award.  
The attorney has not acknowledged whether a fee has been paid 
a fee from the veteran.  In determining the reasonableness of 
the attorney's fee, two questions must be answered.  The 
first is the attorney's ability to charge a fee, that is, 
whether he has met the requirements of 38 U.S.C.A. § 5904(c) 
(West 1991) and 38 C.F.R. § 20.609(c) (1999).  The second is 
whether the fee is, in fact, reasonable. See 38 C.F.R. § 
20.609(e).

The applicable statutory and regulatory provisions stipulate 
three criteria that must be met before an attorney or agent 
may charge claimants or appellants for their services. 38 
U.S.C.A. § 5904(c)(1)(West 1991); 38 C.F.R. § 20.609(c) 
(1999).  These criteria are: 1) promulgation by the Board of 
a final decision with respect to the issue or issues 
involved; 2) the NOD which preceded the Board decision with 
respect to the issue or issues involved was received by the 
RO on or after November 18, 1988; and 3) the attorney or 
agent must have been retained not later than one year 
following the date that the Board decision with respect to 
the issue or issues involved was promulgated.

In this case, the RO granted an increased rating from 40 
percent to 60 percent for residuals of a compression fracture 
at L2-L3 in a March 1999 rating decision (and recharacterized 
the veteran's disability as surgical decompression and fusion 
with pain, loss of range of motion and radiculopathy), and 
also granted a TDIU in a November 1999 rating decision.  The 
Board has never issued a final decision with respect to the 
issue of an increased rating for surgical decompression and 
fusion with pain from 40 percent.  The Board also has not 
issued a final decision with respect to the issue of a TDIU.  
Therefore, the criteria under which a fee may be charged are 
not met.  Accordingly, under 38 U.S.C.A. § 5904(c)(1) and 38 
C.F.R. § 20.609(c)(1) (1999), the attorney may not charge or 
receive a fee for representational services before VA with 
regard to the issues of an increased rating for residuals of 
a compression fracture at L2-L3 from 40 percent to 60 percent 
or a TDIU.  

It is true that the issue of an increased rating for 
residuals of a compression fracture at L2-L3 from 40 percent 
was before the Board on June 5, 1998.  However, the Board 
remanded that claim.  The United States Court of Appeals for 
Veterans Claims (Court) has stated that remands by the Board 
are not final decisions and that a favorable action by the RO 
following a Board remand is not a final Board decision for 
the purpose of defining the earliest date on which attorney 
fees may be charged.  Matter of Stanley, 9 Vet. App. 203, 
207, 208 (1996).  Therefore, as stated above, the attorney is 
not entitled to past-due benefits stemming from the grant of 
an increased rating for residuals of a compression fracture 
at L2-L3 from 40 percent to 60 percent or for a TDIU.  

Since no fee may be charge or received concerning the issues 
for which the attorney was retained, any fee paid by the 
veteran to the attorney for his representation of the veteran 
before the VA on this issue is unreasonable.  Consequently, 
the attorney is ordered to refund to the veteran any moneys 
paid by him for the attorney's services in representing the 
veteran before VA with respect to the issue of an increased 
rating for residuals of a compression fracture at L2-L3 from 
40 percent to 60 percent as well as the issue of a TDIU.  

As provided in 38 C.F.R. § 20.609(i), as a reduction in the 
fee is ordered, the attorney must credit the account of the 
claimant with the amount of the reduction and refund any 
excess payment on account to the claimant not later than the 
expiration of the time within which this ruling may be 
appealed to the Court of Veterans Appeals.  Failure to do so 
may result in proceedings under 38 C.F.R. § 14.633 to 
terminate the attorney's right to practice before VA and the 
Board and/or prosecution under the provisions of 38 U.S.C.A. 
§ 5905.

The attorney may charge for reasonable expenses.  This 
decision does not address the reasonableness of any such 
charges. 


ORDER

No fee may be charged for services rendered on the veteran's 
behalf before VA in connection with claims concerning an 
increased rating for residuals of a compression fracture at 
L2-L3 from 40 percent to 60 percent, or a total disability 
rating based on individual unemployability (TDIU).   

Regarding the services rendered on the veteran's behalf in 
regard to the claims for an increased rating for residuals of 
a compression fracture at L2-L3 from 40 percent to 60 percent 
and a TDIU, the fee called for in the July 9, 1996, fee 
agreement is not reasonable, and the fee is reduced to a 
total of $0; the amount in excess of $0 received by the 
attorney for fees for services before VA is to be refunded to 
the claimant.  



		
	G. H. SHUFELT
Member, Board of Veterans' Appeals



 


